Citation Nr: 0824713	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  97-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to exposure to ionizing radiation.  

2.  Entitlement to service connection for hypertension due to 
exposure to ionizing radiation.  

3.  Entitlement to service connection for vascular disease 
due to exposure to ionizing radiation.  

4.  Entitlement to service connection for cerebrovascular 
accident due to exposure to ionizing radiation.  

5.  Entitlement to service connection for osteoporosis, 
including left hip, ankle, and toe fractures due to exposure 
to ionizing radiation.  

6.  Entitlement to service connection for dermatitis due to 
exposure to ionizing radiation.  

7.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

8.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for bilateral defective hearing.  

REPRESENTATION

Appellant represented by:	Hugh F. Daly III, Attorney

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1958 to August 
1962.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 decision the RO 
which, in part, denied service connection for the first six 
disabilities shown on the first page of this decision, on the 
basis that the claims were not well grounded.  In March 1999, 
the Board denied the claims as not well grounded, and the 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
December 2000, the Court granted the attorney's unopposed 
Motion for Remand of the March 1999 Board decision.  The 
Board remanded the appeal for additional development in June 
2001.  

By rating action in March 2003, the RO denied service 
connection for PTSD and the issue was merged with the other 
issues on appeal when the claim was returned to the Board.  
In February 2004, the Board remanded the appeal to comply 
with the veteran's request for a personal hearing.  A RO 
videoconference hearing was held in May 2004.  In October 
2007, the Board remanded the appeal to comply with the 
veteran's request for a Travel Board hearing.  In January 
2008, a hearing was held at the RO before the undersigned 
member of the Board.  

By rating action in December 2007, the RO assigned an earlier 
effective date of June 7, 2004, for the grant of service 
connection for tinnitus.  The veteran and his attorney were 
notified that this was the effective date requested in his 
notice of disagreement and was considered a full grant of 
benefits.  At the hearing before the undersigned, the veteran 
indicated that he was satisfied with the decision.  Thus, 
this issue will not be addressed in this decision.  

Previously, the veteran's claims of service connection for 
osteoporosis and fractures of the left hip, left ankle, and 
toes were listed as separate issues.  However, the basis of 
the claims is that the veteran's osteoporosis was caused by 
radiation exposure which weakened his bone structure and 
ultimately led to subsequent fractures of the left hip, 
ankle, and toes.  Given the nature of these claims, the Board 
has recharacterized the claim to reflect the appropriate 
adjudicatory issue on appeal.  

The issue of service connection for a psychiatric disorder, 
including PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Diabetes mellitus, hypertension, vascular disease, 
cerebrovascular accident, osteoporosis, including fractures 
of the left hip, ankle, and toe, and dermatitis are not 
radiogenic diseases under the provisions of 38 C.F.R. 
§ 3.311, nor has any competent scientific or medical evidence 
been submitted that any claimed disability is a radiogenic 
disease, and there is no competent and credible evidence 
linking the claimed disabilities otherwise to the veteran's 
military service.

3.  At the Travel Board hearing in January 2008, and prior to 
the promulgation of a decision in the appeal, the veteran 
advised the Board that he wished to withdraw his appeal of 
the claim for an increased rating for bilateral defective 
hearing.  


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus, hypertension, vascular 
disease, cerebrovascular accident, osteoporosis, including 
fractures of the left hip, ankle, and toe, and dermatitis 
were not incurred in or aggravated by service, nor may they 
be presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2007).  

2.  The criteria for withdrawal of a Substantive Appeal of 
the claim for an increased rating for bilateral defective 
hearing, by the veteran, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

With respect to the issues to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  The 
veteran and his attorney were provided with appropriate 
notice in accordance with the duty to notify provisions of 
VCAA in the June 2001 Board remand, and in letters dated in 
March and May 2002, November 2004, and March 2006.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claims were 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in October and November 2002, March 2003, 
August and November 2005, and May 2006.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he has a 
disability at present which is related to service, of what 
evidence was necessary to establish service connection, 
including based on exposure to ionizing radiation, and why 
the current evidence was insufficient to award the benefits 
sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran testified at 
hearings at the RO in September 1997 and May 2004, and before 
a traveling member of the Board in January 2008.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues to be 
decided herein, the Board concludes an examination is not 
needed because there is no evidence a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
evidence that the current disabilities may be related to an 
in-service event, or insufficient evidence to decide the 
case.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast 
cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; 
(vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) 
kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary 
gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) nonmalignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
five years or more after exposure.  38 C.F.R. § 3.311(b)(2).  

When a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
diabetes mellitus or cardiovascular disease, including 
hypertension, is manifest to a compensable degree within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

Initially, the Board notes that in February 1994, the service 
department verified the veteran's participation in a test 
involving the atmospheric detonation of a nuclear device 
while serving aboard the USS Rowan in 1962.  The report also 
indicated that the veteran wore a dosimeter.  A report from 
the Department of Energy showed that the veteran's total 
radiation dose exposure for whole body gamma was 20 mrem.  
The report included an explanation that one rem (roentgen 
equivalent man) equaled 1000 mrem.  

A report from the Defense Threat Reduction Agency in July 
1999, indicated that the veteran's plutonium bioassay showed 
that he was exposed to a total of 5 attocuries of plutonium 
activity.  The report indicated that the minimum detectable 
activity (MDA) of 132 attocurie, was the smallest amount of 
plutonium needed to assure detection above the plutonium 
level commonly found in samples from the U.S. general 
population who were exposed only to worldwide fallout from 
nuclear testing, and that about 98 percent of the general 
population samples measured below the MDA.  Thus, the 
veteran's bioassay did not reflect a positive plutonium 
contribution for participation in atmospheric nuclear 
testing, and could not be confidently distinguished from the 
general population.  Therefore, accurate comparisons between 
the Brookhaven National Laboratory (BNL) bioassay result and 
the plutonium level predicted from the Nuclear Test Personnel 
Review (NTPR) Program's internal dose reconstruction was not 
possible.  

In this case, the veteran does not claim nor do the service 
medical records show any complaints, treatment, 
abnormalities, or diagnoses referable to diabetes mellitus, 
hypertension, vascular disease, cerebrovascular accident, 
dermatitis, osteoporosis, or fractures of the left hip, 
ankle, or toes in service or until more than two decades 
after discharge from service.  The veteran's separation 
examination in August 1962, showed that his heart, vascular 
system, lower extremities, feet, skin, and endocrine and 
musculoskeletal systems were normal.  

The evidence of record showed that the veteran was diagnosed 
with diabetes mellitus in 1986; that he had a cerebrovascular 
accident in 1989, and three vessel coronary artery bypass in 
1990 and 2001.  He fractured his left hip after slipping on 
ice in 1990; fractured bones in his feet in 1993 and 1994; 
fractured his left ankle in 1994, and was treated for various 
skin problems beginning in 1991.  Bone density studies in 
August 1994, revealed evidence of osteopenia in the spine and 
right hip.  The evidence of record does not show any 
diagnosis of osteoporosis.  

As shown above, the list of radiogenic disease under 38 
C.F.R. § 3.311(b)(2) does not include any of the disabilities 
for which the veteran seeks to establish service connection.  
As the veteran does not have a radiogenic disease, he must 
submit or cite competent scientific or medical evidence to 
show that his disabilities are a radiogenic disease.  38 
C.F.R. § 3.311(b).  

In this regard, the veteran submitted numerous newspaper 
articles and medical research papers concerning 
cardiovascular disease, osteoporosis, diabetes, and skin 
diseases.  However, the findings, as they pertained to 
radiation exposure, involved exposure from radiation therapy 
and not ionizing radiation.  The only report that addressed 
radiation exposure from nuclear explosion was an article on 
the environmental and health effects of nuclear fallout from 
Chornobyl.  The report indicated that the radioactivity 
released from the explosion was estimated to be a minimum of 
90 million curies, and that other estimates were as much as 
seven times that amount.  The destroyed reactor released 
hundreds of times more radiation than was produced by the 
atomic bombings of Hiroshima and Nagasaki.  Some 13,000 
children in the area experienced radiation doses of more than 
200 roentgen equivalents, and more than 4,000 of those had 
doses as high as 2000 roentgen equivalents.  As indicated 
above, one roentgen (rem) is equivalent to 1000 mrem.  The 
veteran's exposure from plutonium was 20 mrem.  Thus, it is 
evident that the veteran's radiation exposure was not 
statistically significant compared to those exposed at 
Chornobyl, and did not reflect a positive contribution from 
participation in atmospheric nuclear testing.  In short, the 
veteran's exposure from radioactive fallout could not be 
distinguished from the U.S. general population.  

Concerning the various articles submitted by the veteran, it 
should be noted that VA regulations provide that the 
competent scientific evidence must be statistically and 
epidemiologically valid and statistically significant to 
establish that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  

In this case, the articles do not reflect an accurate 
comparison of the types of radiation or total exposure.  
Moreover, the reports do not suggest that cardiovascular 
disease, osteoporosis, diabetes, or various skin disorders 
are radiogenic diseases, but rather, exposure from radiation 
therapy can, in some cases, cause strokes, nephritis, and 
other complications of the skeletal system.  Thus, the Board 
finds that the articles do not provide competent scientific 
or medical evidence which is statistically significant or 
epidemiologically valid.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-44; see also 38 
C.F.R. § 3.303(d).  

In this regard, the service medical records are silent for 
any complaints, treatment, abnormalities, or diagnosis 
referable to diabetes mellitus, hypertension, vascular 
disease, cerebrovascular accident, osteoporosis, left hip, 
ankle, or toe fractures, or dermatitis.  Likewise, there are 
no indications of any symptoms or manifestations of 
cardiovascular disease or diabetes mellitus within the first 
year following the veteran's separation from service.  The 
first evidence of diabetes mellitus was in 1986, and 
cardiovascular disease was first shown in 1989, more than two 
decades after service.  

The evidentiary record also includes copies of two Statement 
in Support of Claim (VA Form 21-4138) and copies of 
additional medical reports, received from the veteran in 
December 2002.  One document included a list of the veteran's 
disabilities and is purportedly signed by Dr. Paul Kim.  The 
other document contains the printed name of Dr. D. P. Suresh, 
but is not signed.  Although the veteran indicated that the 
medical records and statements supported his claim that his 
disabilities were related to ionizing radiation, neither 
physician appears to offer any such opinion.  A handwritten 
statement at the top of each documents essentially indicates 
"heart and vascular disease, possible cause ionizing 
radiation in military".  However, it is unclear as to 
whether this was either examiner's opinion, and if so, such 
opinion would, at best, be speculative.  The Board notes that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Thus, the Board finds that the statements are of 
limited probative value.  

While the veteran believes that his disabilities are related 
to exposure to ionizing radiation in service, he has not 
presented any competent evidence to support his assertions.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of experienced 
symptoms, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any claimed 
disability.  Savage, 10 Vet. App. at 495; see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

As there is no credible medical evidence of record suggesting 
a connection between the veteran's diabetes mellitus, 
hypertension, vascular disease, cerebrovascular accident, 
dermatitis, osteopenia, or fractures of the left hip, ankle, 
and toes and service, or any manifestations until many years 
after discharge from service, there is no basis for a 
favorable disposition of the veteran's appeal.  Accordingly, 
the veteran's appeal is denied.  

Defective Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal of the claim for an increased rating for 
bilateral defective hearing; hence, there remain no 
allegations of error of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the claim for 
an increased rating for bilateral defective hearing, and the 
issue is dismissed.  




ORDER

Service connection for diabetes mellitus, hypertension, 
vascular disease, cerebrovascular accident, osteoporosis, 
including fractures of the left hip, ankle, and toes, and 
dermatitis is denied.  

The appeal of the claim for an increased rating for bilateral 
defective hearing is dismissed.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development of the issue of service connection for 
a psychiatric disorder, including PTSD must be accomplished 
prior to further consideration of the veteran's appeal.  

The veteran contends that service connection should be 
established for PTSD as a result of traumatic incidents he 
experienced in service.  During the pendency of the appeal, 
the veteran has been assigned various diagnoses for his 
psychiatric problems, including generalized anxiety disorder, 
PTSD, major depressive disorder, dysthymia, PTSS, adjustment 
disorder, personality disorder not otherwise specified, and 
mental disorder not otherwise specific related to medical 
conditions.  The records reflect paranoid traits, a history 
of three vessel coronary artery bypass, a stroke, and a 
cerebral vascular accident, and show that he takes more than 
30 different medications daily for his numerous physical 
disabilities, which include coronary artery disease, 
uncontrolled hypertension, sleep apnea, osteopenia, diabetes 
mellitus, and diabetic retinopathy.  

The evidence of record includes the ships logs for the vessel 
that the veteran served on during nuclear testing in 1962.  
The reports for the specific incident that the veteran 
described to various healthcare providers and at the personal 
hearings indicated only that a "white light" was sighted at 
an unspecified distance.  However, the veteran claims that 
the incident was much more traumatic, that the ship was 
severely damaged, and that he sustained bodily injury from 
the bomb blast.  There is no evidence in the record that 
confirms any of the veteran's assertions regarding the actual 
events surrounding the atmospheric nuclear testing.  

The veteran was evaluated by VA at least three times during 
the pendency of the appeal and was administered psychological 
tests, including the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2), the results of which were found to be 
invalid and suggested severe exaggeration.  On the most 
recent VA psychiatric examination in June 2004, the examiner 
concluded that the veteran did not have PTSD.  However, the 
diagnoses included nightmare disorder, which the examiner 
opined was related to service on the basis that the content 
of his nightmares was about atomic bomb testing.  

In this regard, the Board notes that the criteria for 
nightmare disorder under DSM-IV provides, in part, that the 
nightmares do not occur exclusively during the course of 
another mental disorder (e.g., delirium, PTSD) and are not 
due to the direct physiological effects of a substance (e.g., 
drug abuse, medication) or a general medical condition.  

Given the above criteria; the veteran's extensive physical 
disabilities, numerous medications, and various psychiatric 
diagnoses, the Board finds that the issue presented in this 
case involves complex medical questions which were not 
adequately addressed in the June 2004 VA opinion.  Therefore, 
the Board finds that the claims file should be reviewed by a 
panel of two psychiatrists, if feasible, to determine the 
nature and etiology of the veteran's current psychiatric 
disorder.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The claims file and a copy of this 
remand should be referred to a panel of 
two VA psychiatrist, if feasible, for 
review and an opinion as to the etiology 
of any current psychiatric disorder, to 
include whether the veteran has PTSD 
under the criteria in DSM IV.  The 
examiners are requested to review file 
and render an opinion as to whether it is 
at least as likely as not that any 
identified psychiatric disorder was 
incurred or aggravated during service.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If an acquired psychiatric 
disorder other than PTSD is identified, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the disorder was first 
manifested in service or is otherwise 
related to military service.  If the 
examiners are only able to theorize or 
speculate as to this matter, this should 
be so stated.  A complete rationale must 
be provided for all conclusions reached 
and opinions expressed.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiners have responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

4.  After the requested development has 
been completed, the AMC should review and 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


